Name: 2008/445/EC: Commission Decision of 11Ã June 2008 fixing the amounts per Member State of retroactive restructuring aid for growers and undertakings having restructured in the 2006/07 and 2007/08 marketing year in the framework of the temporary scheme for the restructuring of the sugar industry of the Community (notified under document number C(2008) 2557)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  economic policy;  EU finance;  economic geography;  production
 Date Published: 2008-06-14

 14.6.2008 EN Official Journal of the European Union L 156/20 COMMISSION DECISION of 11 June 2008 fixing the amounts per Member State of retroactive restructuring aid for growers and undertakings having restructured in the 2006/07 and 2007/08 marketing year in the framework of the temporary scheme for the restructuring of the sugar industry of the Community (notified under document number C(2008) 2557) (Only the Spanish, Czech, Greek, French, English, Italian, Latvian, Hungarian, Dutch, Portuguese, Slovak, Slovenian, Finnish and Swedish texts are authentic) (2008/445/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community and amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (1), Having regard to Commission Regulation (EC) No 968/2006 of 27 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (2), and in particular Article 16a(1) thereof, Whereas: (1) Article 3(8) of Regulation (EC) No 320/2006 provides for the payment of a retroactive increase of the amounts paid under the temporary restructuring scheme to certain undertakings and growers. Article 16a of Regulation (EC) No 968/2006 lays down the details concerning the calculation of that increase. According to the third subparagraph of paragraph 1 of that provision, the Commission has to fix the amounts per Member State concerned in view of putting the Member States in a position to make these payments to the beneficiaries in June 2008. (2) The retroactive payments concerns the amounts which make up the positive difference between the aid granted to undertakings and growers in the 2006/07 and 2007/08 marketing years and the aid which would have been granted under the conditions valid for the 2008/09 marketing year. (3) The amounts fixed for France and Belgium take into account the cross-borders deliveries of chicory and the payment, by the French authorities, of the French growers having supplied the Belgian inulin syrup producers as well as the payment, by the Belgian authorities, of the Belgian growers having supplied the French inulin syrup producer, HAS ADOPTED THIS DECISION: Article 1 The amounts to be fixed per Member State concerned in accordance with the third subparagraph of Article 16a(1) of Regulation (EC) No 968/2006 shall be as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Latvia, the Republic of Hungary, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Slovenia, the Slovak Republic, the Republic of Finland and the Kingdom of Sweden. Done at Brussels, 11 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 42. Regulation as last amended by Regulation (EC) No 1261/2007 (OJ L 283, 27.10.2007, p. 8). (2) OJ L 176, 30.6.2006, p. 32. Regulation as amended by Regulation (EC) No 1264/2007 (OJ L 283, 27.10.2007, p. 16). ANNEX Amounts per Member State for the retroactive restructuring aid for growers and undertakings having restructured in the 2006/2007 and 2007/2008 marketing year (in EUR) Member State Amount Belgium 35 884 374,90 Czech Republic 13 577 645,07 Ireland 41 334 494,40 Greece 30 378 440,00 Spain 23 481 854,41 France 11 213 211,52 Italy 182 416 677,67 Latvia 10 241 770,00 Hungary 14 322 322,50 Netherlands 16 642 510,50 Portugal 12 149 844,94 Slovenia 12 024 871,00 Slovakia 10 800 482,00 Finland 9 865 703,30 Sweden 8 884 817,50